DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2019 was filed on the mailing date of the Application  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on December 18, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Claim Objections
Claims 1, 6, 7 objected to because of the following informalities:  claims recite the term “localisation" in British spelling, suggested correction to “localization”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“reflector unit” in claims 1, 5, 6 and 7;
“drive unit” in claims 1, 4, 5 and 7;
“localisation unit” in claims 1, 6 and 7;
“control unit” in claims 1, 2 and 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the movement" in line 9 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the next position" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "a desired movement path" in line 2. Claim 7 also recites the limitation "a desired movement path" in line 4. It is not clear if the Applicant means the same “desired movement path” in both limitations.
For the purpose of this action Office will interpret Claim 7 as reciting: “a movement” in line 9 of the claim;
 "a next position" in line 11 of the claim; and
"the desired movement path" in line 4 of the claim.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art Bobillot et al. (WIPO-PCT Application Publication WO2018146430A2) hereinafter “Bobillot” in view of Applicant admitted prior art Grachev et al. (Russian Patent Document RU2628671C1) hereinafter “Grachev” and further in view of Hamke et al. (U.S. Patent Application Publication 2011/0046817A1), hereinafter “Hamke”.
In regards of claim 1, Bobillot teaches  a radar calibration system comprising a radar calibration target (Bobillot abstract: “A calibration device for radar measurements”), having 
a reflector unit of a known radar cross section (Bobillot abstract: “calibration device…comprises a reflector (2) and a flying drone (1) on which the reflector is fixed”; paragraph [0050]: “the reflector backscattering coefficient can optionally be calculated theoretically. Alternatively, it can be measured in an anechoic chamber”), the reflector unit having a discontinuous surface mounted on and at least partially surrounding a drive unit (Bobillot abstract: “The reflector has a shape and an arrangement on the drone which masks the drone vis-à-vis radar radiation” Fig. 1a-5) for three dimensionally moving the radar calibration target (paragraph [0006]: “a flying drone with multiple rotors, the rotors having axes which are vertical during hovering flight of the drone, and being angularly distributed around a core block of the drone, in projection in a reference plane of the drone which is perpendicular to the rotor shafts”), and a localisation unit for determining a position of the radar calibration target (paragraph [0048]: “Furthermore, the use of the drone 1 to carry the reflector 2 makes it possible to know its position with precision and almost instantaneously.
Indeed, most drones are equipped with geolocation systems by reception of radio signals from satellites, and geolocation results can be transmitted by the drone 1 while the calibration device is detected by the radar system 100”). 
Bobillot does not teach drive unit for three dimensionally moving based on control signals, and 
a control unit configured to generate the control signals based on position information received from the localisation unit and a desired movement path.
Grachev teaches drive unit for three dimensionally moving based on control signals (paragraph [0010]: “ensuring the flight of the EO according to a given program” (according to paragraph [0001]: “reference reflectors (EO)”); paragraph [0012]: “The inventive device (see Fig. 1) is located on the UAV 1, which flies along a given route”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system of Bobillot the drive unit for three dimensionally moving based on control signals as taught by Grachev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system of Bobillot, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive unit for three dimensionally moving based on control signals as taught by Grachev with the predictable result that “the position and the speed of movement of the calibration device are known precisely” as needed in Bobillot (paragraph [0003]).
Neither Bobillot nor Grachev teach a control unit configured to generate the control signals based on position information received from the localisation unit and a desired movement path.
Hamke teaches a control unit configured to generate the control signals based on position information received from the localisation unit and a desired movement path (Hamke paragraph [0020]: “actual flight instructions may provide instructions for flying a plurality of path segments and, thus, the actual flight instructions may provide for an incremental position-based guidance for the UAV”; paragraph [0079]: “position commands transmitted to a flight control system where each command position is updated at a rate the guidance algorithm is evaluated at”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot and Grachev the control unit configured to generate the control signals based on position information received from the localisation unit and a desired movement path as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot and Grachev, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the control unit configured to generate the control signals based on position information received from the localisation unit and a desired movement path as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

In regards of claim 2 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Neither Bobillot nor Grachev teach the control unit is mounted in the radar calibration target.
Hamke teaches the control unit is mounted in the radar calibration target (Hamke paragraph [0020]: “a guidance control system (which may be located at the ground control station or in the UAV)”;  paragraph [0035]: “UAV 100 may additionally comprise avionics unit 308, which may control the flight of UAV 100. To this end, avionics unit 308 may be capable of receiving signals on system bus 312 that influence various aspects of UAV flight, including but not limited to speed, direction, and altitude. For instance, avionics unit 308 may be able execute actual flight instructions that instruct UAV 100 to fly at a given speed, direction, and altitude until it reaches predetermined coordinates”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the control unit mounted in the radar calibration target as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to further include the control unit mounted in the radar calibration target as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

In regards of claim 3 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Neither Bobillot nor Grachev teach the control unit is arranged in a remote station and a communication channel is established between the control unit and the calibration target. 
Hamke teaches the control unit is arranged in a remote station and a communication channel is established between the control unit and the calibration target (Hamke paragraph [0020]: “In an exemplary embodiment, the UAV is in communication with a control station, such as a ground control station”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the control unit arranged in a remote station and a communication channel established between the control unit and the calibration target as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to further include the control unit arranged in a remote station and a communication channel established between the control unit and the calibration target as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

In regards of claim 4 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Bobillot further teaches the drive unit is a drone (Bobillot paragraph [0006]: “a flying drone with multiple rotors, the rotors having axes which are vertical during hovering flight of the drone”).

In regards of claim 5 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Bobillot does not teach the reflector unit is designed as a closed sphere entirely accommodating the drive unit.
Grachev teaches the reflector unit is designed as a closed sphere entirely accommodating the drive unit (Grachev paragraph [0030]: “the implementation of the reference reflector in the form of a sphere, which consists of two halves, structurally fastened together, and is made of wire or tubes of the estimated diameter d in the form of a grid with a calculated step b”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the reflector unit designed as a closed sphere entirely accommodating the drive unit as taught by Grachev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to further include the reflector unit designed as a closed sphere entirely accommodating the drive unit as taught by Grachev with the predictable result “to produce a scattering of the primary radar radiation RP which is distributed over a wider solid angle” as needed in Bobillot (paragraph [0041]).

In regards of claim 7, Bobillot teaches method for moving a calibration target (Bobillot abstract: “A calibration device for radar measurements”) having a drive unit  (paragraph [0006]: “a flying drone with multiple rotors, the rotors having axes which are vertical during hovering flight of the drone, and being angularly distributed around a core block of the drone, in projection in a reference plane of the drone which is perpendicular to the rotor shafts”) with a reflector unit (Bobillot abstract: “The reflector has a shape and an arrangement on the drone which masks the drone vis-à-vis radar radiation” Fig. 1a-5) mounted and a localisation unit thereon along a desired movement path (paragraph [0048]: “Furthermore, the use of the drone 1 to carry the reflector 2 makes it possible to know its position with precision and almost instantaneously.
Indeed, most drones are equipped with geolocation systems by reception of radio signals from satellites, and geolocation results can be transmitted by the drone 1 while the calibration device is detected by the radar system 100”), comprising the steps of 
- determining a current position of the radar calibration target by the localisation unit (Babillot paragraph [0012]: “position can be determined in real time and at reduced cost when the drone is provided with a geolocation system by reception of radio signals which come from several satellites”)
Bobillot does not teach - defining a desired movement path
- comparing the determined position with a corresponding position of the desired movement path 
- generating control signals for the drive unit based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards the next position defined by the desired movement path. 
Grachev teaches - defining a desired movement path  (Grachev paragraph [0010]: “ensuring the flight of the EO according to a given program” (according to paragraph [0001]: “reference reflectors (EO)”); paragraph [0012]: “The inventive device (see Fig. 1) is located on the UAV 1, which flies along a given route).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for moving a calibration target  of Bobillot the defining a desired movement path as taught by Grachev since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for moving a calibration target of Bobillot, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the defining a desired movement path as taught by Grachev with the predictable result that “the position and the speed of movement of the calibration device are known precisely” as needed in Bobillot (paragraph [0003]).
Neither Bobillot nor Grachev teach - comparing the determined position with a corresponding position of the desired movement path 
- generating control signals for the drive unit based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards the next position defined by the desired movement path. 
Hamke teaches - comparing the determined position with a corresponding position of the desired movement path (Hamke paragraph [0020]: “actual flight instructions may provide instructions for flying a plurality of path segments and, thus, the actual flight instructions may provide for an incremental position-based guidance for the UAV”; paragraph [0079]: “position commands transmitted to a flight control system where each command position is updated at a rate the guidance algorithm is evaluated at”)
- generating control signals for the drive unit based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards the next position defined by the desired movement path (Hamke paragraph [0030]: “For instance, ground control station 202 may transmit command and control information (e.g., a flight plan and/or actual flight instructions) to UAV 100 over wireless air interface 204. This command and control information may direct the flight of UAV 100”; paragraph [0079]: “an example of position commands transmitted to a flight control system where each command position is updated at a rate the guidance algorithm is evaluated at… This example depicts a series of position commands during a flight segment where the UAV is moving from a prior waypoint to a waypoint on a current leg where the waypoint activity is to hover. Further, this figure depicts position commands plotted in north distance (feet) against time (ms). It should be understood that the position commands could be plotted in other directions against time, such as east, north, and altitude position”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for moving a calibration target taught in combination by Bobillot and Grachev the comparing the determined position with a corresponding position of the desired movement path and generating control signals for the drive unit based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards the next position defined by the desired movement path as taught by Hamke since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for moving a calibration target taught in combination by Bobillot and Grachev, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the comparing the determined position with a corresponding position of the desired movement path and generating control signals for the drive unit based on the comparison result such that the movement caused by the control signals reduces a deviation of the determined position and the corresponding position or to move the radar calibration target towards the next position defined by the desired movement path as taught by Hamke with the predictable result of “ensuring the flight of the EO according to a given program and assessing the resolution in terms of coordinates” as needed in Grachev (paragraph [0030]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bobillot in view of Grachev further in view of Hamke and further in view of Fukui (Japanese patent document JP2013243655A), hereinafter “Fukui”.
In regards of claim 6 Bobillot, Grachev and Hamke teach the claimed invention as shown above for the claim 1. 
Bobillot further teaches the reflector unit is connected to the localisation unit and acts as an antenna (Bobillot paragraph [0048]: “Furthermore, the use of the drone 1 to carry the reflector 2 makes it possible to know its position with precision and almost instantaneously.
Indeed, most drones are equipped with geolocation systems by reception of radio signals from satellites, and geolocation results can be transmitted by the drone 1 while the calibration device is detected by the radar system 100”).
Neither Bobillot, nor Grachev and nor Hamke teach the reflector acts as an antenna.
Fukui teaches the reflector acts as an antenna (Fukui paragraph [0010]: “a GPS antenna on the reflector of the antenna portion”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the radar calibration system taught in combination by Bobillot, Grachev and Hamke the reflector acting as an antenna as taught by Fukui since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the radar calibration system taught in combination by Bobillot, Grachev and Hamke, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the reflector acting as an antenna as taught by Fukui with the predictable result of “radar calibration methods to be carried out reliably, precisely, simply and inexpensively” as needed in Bobillot (Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sternowski (U.S. Patent 10067172B1) teaches a far-field antenna pattern characterization via drone/UAS platform;
Chisholm (U.S. Patent 4283725A) teaches an in-flight aircraft weather radar calibration;
Hoffman et al. (U.S. Patent 11016173B2) teaches a system and methods for calibrating an antenna array using targets;
Bernhardt et al. (U.S. Patent Application Publication 2009/0284408A1) teaches a high frequency signal calibration target deployable in outer space;
Bitra et al. (U.S. Patent Application Publication 2018/0259342A1) teaches a system and method for dead reckoning for a drone;
Matsuda et al. (U.S. Patent Application Publication 2019/0094885A1) teaches an altitude controllable flying device, method of flying the same, and recording medium;
Zhu (U.S. Patent Application Publication 2020/0103923A1) teaches an obstacle detection method and apparatus, and unmanned aerial vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648